The plaintiff in error, Mark Lancaster, was convicted at the January, 1913, term of the county court of Pontotoc county on a charge of conducting a gambling house, and his punishment fixed at a fine of two hundred dollars and imprisonment in the county jail for a period of sixty days. A careful examination of the record discloses no fundamental error. There were no briefs filed on behalf of the plaintiff in error and no appearance made for oral argument. No fundamental error appearing, the judgment of the trial court is affirmed.